                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.1 Filed 03/23/21 Page 1 of 11




                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF MICHIGAN
                                                    SOUTHERN DIVISION

                        JAMES RAYMOND TOMLIN,

                                     Plaintiff,

                        v.                                               Case No. 21-cv-10641
                                                                         HON.

                        KEN PERCY, and
                        CITY OF ST CLAIR SHORES,
                        JOHN DOES I-III
                        jointly and severally,
                        individually and in their official capacities,

                                     Defendant.
Haddad Law Firm, PLC.




                        Haddad Law Firm, PLC
                        By: Issa G. Haddad (P71699)
                        Attorney for Plaintiff
                        30600 Telegraph Road, Suite 3150
                        Bingham Farms, Michigan 48025
                        Tel: (248) 633-8500
                        Fax: (248) 633-8484
                        issa@haddlaw.com

                                                PLAINTIFF’S CIVIL RIGHTS
                                              COMPLAINT AND JURY DEMAND

                              NOW COMES Plaintiff, JAMES RAYMOND TOMLIN, by and through

                        counsel, Issa G. Haddad, and for Plaintiff’s Civil Rights Complaint and Jury

                        Demand, states as follows:

                                                              PARTIES



                                                                  -1-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.2 Filed 03/23/21 Page 2 of 11




                              1.     Plaintiff JAMES RAYMOND TOMLIN was at all relevant times a

                        resident of the State of Michigan, County of Macomb, and City of St Clair Shores.

                              2.     Defendant, KEN PERCY, was at all relevant times a police officer for

                        the City of St Clair Shores who was acting under color of state law. He is sued in

                        his individual capacity.

                              3.     Defendant, CITY OF ST CLAIR SHORES, is a municipal corporation

                        in the County of Macomb, State of Michigan.

                              4.     Defendant JOHN DOES I-III, were at all relevant times police
Haddad Law Firm, PLC.




                        officers for the City of St Clair Shores who were acting under color of state law.

                        They are sued in their individual capacities.

                              5.     The acts of Defendants PERCY and CITY, were undertaken

                        intentionally, willfully, wantonly, maliciously, sadistically and with callous

                        disregard for TOMLIN’s rights, health and wellbeing, entitling him to punitive

                        damages under federal law and exemplary damages under state law.

                                                         JURISDICTION

                              6.     This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §

                        1331, 28 U.S.C. § 1343, and 28 U.S.C. § 1367, et seq.

                                                              VENUE

                              7.     This Court has venue over this matter pursuant to 28 U.S.C. § 1391.



                                                                 -2-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.3 Filed 03/23/21 Page 3 of 11




                                                              FACTS

                               8.     On June 27, 2019, Plaintiff was his motorcycle on 12 Mile road in the

                        City of St Clair Shores.

                               9.     Defendant PERCY was driving a marked police car in pursuit of

                        Plaintiff.

                               10.    Defendant PERCY engaged his emergency lights and sirens to

                        effectuate a stop of Plaintiff.

                               11.    Defendant was in pursuit of Plaintiff for about two minutes.

                               12.    Plaintiff then turned north from 12 Mile road, stopped and gave
Haddad Law Firm, PLC.




                        himself up by putting his arms up on the air.

                               13.    Defendant PERCY pulled up to Plaintiff and exited his patrol vehicle

                        with his firearm withdrawn from the holster, yelling for Plaintiff to get on the

                        ground.

                               14.    Plaintiff now standing next to his motorcycle followed these

                        instructions by Defendant PERCY and got on the ground.

                               15.    As soon as Defendant PERCY approached Plaintiff and prior to

                        putting Plaintiff into hand cuffs, started pistol whipping, stepping on, elbowing,

                        kicking and slamming TOMLIN’s head onto the pavement of the roadway.

                               16.    At no point did Plaintiff resist the Defendant PERCY’s commands

                        and orders.



                                                                 -3-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.4 Filed 03/23/21 Page 4 of 11




                              17.    Defendant PERCY did not stop assaulting Plaintiff until after other

                        officers had arrived.

                              18.    Defendant PERCY was never in danger of being injured or in fear by

                        Plaintiff has his arms were up and Plaintiff was obeying the commands and orders

                        of PERCY.

                              19.    Plaintiff complained about the assault and injuries from PERCY to the

                        other officers who were present.

                              20.    Plaintiff never posed a threat to PERCY.

                              21.    Plaintiff never attempted nor assaulted PERCY.
Haddad Law Firm, PLC.




                              22.    Plaintiff was never even charged with resisting and obstructing the

                        officers.

                              23.    Plaintiff was then taken to the Hospital for his injuries he sustained

                        from the direct assault from Defendant PERCY.

                              24.    The acts complained of above by the Defendant PERCY, proximately

                        caused damage to Plaintiff TOMLIN, including, but not limited to:

                                     a. Facial and Scalp contusions;

                                     b. Fractured Facial Bone;

                                     c. Head injuries;

                                     d. Past, present and future pain and suffering;

                                     e. Past, present and future mental anguish and emotional distress;



                                                                 -4-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.5 Filed 03/23/21 Page 5 of 11




                                     f. Medical expenses;

                                     g. Mortification, shame, humiliation, fright and shock;

                                     h. Loss of income; and

                                     i. Loss of enjoyment of life.


                                                     COUNT I
                                           FOURTH AMENDMENT VIOLATIONS
                                                 EXCESSIVE FORCE
                                                UNDER 42 U.S.C §1983

                              25.    Plaintiff restates and incorporates by reference each of the preceding

                        paragraphs as though fully restated herein.
Haddad Law Firm, PLC.




                              26.    The actions of Defendant PERCY of pistol-whipping, punching,

                        stepping on, elbowing, kicking and slamming TOMLIN’s head onto the pavement

                        of the roadway many times was an unreasonable seizure in the form of excessive

                        force in violations of the 4th Amendment, made actionable by 42 U.S.C. §1983.

                              27.    The damages described above in which Plaintiff received at the hands

                        of Defendant PERCY were proximately caused by said constitutional violations.

                              WHEREFORE, Plaintiff prays this Honorable court enter Judgment against

                        Defendants jointly and severally, in whatever amount is fair, just and equitable for

                        the injuries and damages, compensatory and punitive, so wrongfully sustained by

                        Plaintiff together with interest, costs and attorney fees under 42 U.S.C. §1988.




                                                                -5-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.6 Filed 03/23/21 Page 6 of 11




                                                         COUNT II
                                                    FAILURE TO PROTECT
                                                     UNDER 42 U.S.C §1983

                              28.    Plaintiff restates and incorporates by reference each of the preceding

                        paragraphs as though fully restated herein.

                              29.    Those Defendants JOHN DOES I-III, unknown to Plaintiff, who were

                        present and who did not assault TOMLIN at a time of the encounter, stood by

                        when they had the opportunity to intervene to prevent this abuse by Defendant

                        PERCY.

                              30.    Defendants JOHN DOE I-III failed to protect TOMLIN, from an
Haddad Law Firm, PLC.




                        unreasonable seizure in the form of excessive force in violation of the 4th

                        Amendment, made actionable by 42 U.S.C. §1983.

                              31.    The damages described above by Plaintiff were proximately caused

                        by said constitutional violations.

                              WHEREFORE, Plaintiff prays this Honorable court enter Judgment against

                        Defendants jointly and severally, in whatever amount is fair, just and equitable for

                        the injuries and damages, compensatory and punitive, so wrongfully sustained by

                        Plaintiff together with interest, costs and attorney fees under 42 U.S.C. §1988.

                                                         COUNT III
                                                    MUNICIPAL LIABILITY

                              32.    Plaintiff restates and incorporates by reference each of the preceding

                        paragraphs as though fully restated herein.

                                                                 -6-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.7 Filed 03/23/21 Page 7 of 11




                              33.    Plaintiff, TOMLIN, complained to the Defendant CITY OF ST

                        CLAIR SHORES (CITY) of this abuse by the individual Defendant PERCY, but

                        nothing was done, ratifying and condoning their actions.

                              34.    Defendant CITY, through the Police Department, has a custom, policy

                        and practice of failing to train supervise or discipline its officers for the excessive

                        use of non-fatal force in warrantless street arrests.

                              35.    Plaintiff TOMLIN’s injuries were directly and proximately caused by

                        the CITY’s custom, policy and practice.

                              WHEREFORE, Plaintiff prays this Honorable court enter Judgment against
Haddad Law Firm, PLC.




                        Defendants jointly and severally, in whatever amount is fair, just and equitable for

                        the injuries and damages, compensatory and punitive, so wrongfully sustained by

                        Plaintiff together with interest, costs and attorney fees under 42 U.S.C. §1988.

                                                             COUNT IV
                                                             ASSAULT

                              36.    Plaintiff restates and incorporates by reference each of the preceding

                        paragraphs as though fully restated herein.

                              37.    On June 27, 2019, Defendant PERCY did intentionally attempt or

                        threatened to inflict physical injures upon Plaintiff.

                              38.    At that time, Defendant PERCY did have an ability to cause such

                        harm against Plaintiff.




                                                                  -7-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.8 Filed 03/23/21 Page 8 of 11




                              39.    At that time, Defendant PERCY’s actions, intentional attempts, and/or

                        threats to inflict physical injures upon Plaintiff did create a reasonable

                        apprehension of a bodily harm or offensive contact in Plaintiff.

                              40.    Plaintiff suffered fright, shock, server emotional distress, physical

                        manifestations of suffering related to such threats, and other injuries.

                              WHEREFORE, Plaintiff prays this Honorable court enter Judgment against

                        Defendants jointly and severally, in whatever amount is fair, just and equitable for

                        the injuries and damages, compensatory and punitive, so wrongfully sustained by

                        Plaintiff together with interest, costs and attorney fees under 42 U.S.C. §1988.
Haddad Law Firm, PLC.




                                                             COUNT V
                                                             BATTERY

                              41.    Plaintiff restates and incorporates by reference each of the preceding

                        paragraphs as though fully restated herein.

                              42.    On June 27, 2019, Defendant PERCY pistol whipped, punched

                        stepped on, elbowed, kicked and slammed Plaintiff TOMLIN’s head onto the

                        pavement of the roadway many times.

                              43.    At that time, Defendant PERCY intentionally touched and/or applied

                        force to Plaintiff’s physical body in a harmful or offensive manner without

                        Plaintiff’s consent and with the intention of harming and/or offending Plaintiff.

                              WHEREFORE, Plaintiff prays this Honorable court enter Judgment against

                        Defendants jointly and severally, in whatever amount is fair, just and equitable for

                                                                  -8-
                         Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.9 Filed 03/23/21 Page 9 of 11




                        the injuries and damages, compensatory and punitive, so wrongfully sustained by

                        Plaintiff together with interest, costs and attorney fees under 42 U.S.C. §1988.

                                                  COUNT VI
                                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                              44.    Plaintiff restates and incorporates by reference each of the preceding

                        paragraphs as though fully restated herein.

                              45.    Defendant PERCY exhibited extreme and outrageous conduct with

                        intent or recklessness such that the conduct of Defendant did cause Plaintiff server

                        emotional distress.

                              46.    Defendant PERCY’s behavior and callous disregard of Plaintiff’s
Haddad Law Firm, PLC.




                        rights, along with Defendant PERCY’s physical acts and threats of violence,

                        constitute an egregious affront to Plaintiff’s dignity and exceed all bounds of

                        human decency in a civilized society.

                              47.    Plaintiff’s damages and injures are a direct result of Defendant

                        PERCY’s intentional and malicious actions.




                                                                 -9-
                        Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.10 Filed 03/23/21 Page 10 of 11




                              WHEREFORE, Plaintiff prays this Honorable court enter Judgment against

                        Defendants jointly and severally, in whatever amount is fair, just and equitable for

                        the injuries and damages, compensatory and punitive, so wrongfully sustained by

                        Plaintiff together with interest, costs and attorney fees under 42 U.S.C. §1988.


                                                               Respectfully submitted,


                                                               /s/ Issa G. Haddad
                                                               __________________________________
                                                               HADDAD LAW FIRM, PLC
                                                        By:    Issa G. Haddad (P71699)
                                                               Attorney for Plaintiff
                                                               30600 Telegraph Road, Suite 3150
Haddad Law Firm, PLC.




                                                               Bingham Farms, Michigan 48025
                                                               Tel: (248) 633-8500
                                                               Fax: (248) 633-8484
                        Dated: March 23, 2021                  issa@haddlaw.com




                                                                - 10 -
                        Case 2:21-cv-10641-LVP-KGA ECF No. 1, PageID.11 Filed 03/23/21 Page 11 of 11




                                                        JURY DEMAND

                             Plaintiff hereby demands a jury trial on all issues so triable.


                                                               Respectfully submitted,


                                                               /s/ Issa G. Haddad
                                                               __________________________________
                                                               HADDAD LAW FIRM, PLC
                                                        By:    Issa G. Haddad (P71699)
                                                               Attorney for Plaintiff
                                                               30600 Telegraph Road, Suite 3150
                                                               Bingham Farms, Michigan 48025
                                                               Tel: (248) 633-8500
                                                               Fax: (248) 633-8484
                        Dated: March 23, 2021                  issa@haddlaw.com
Haddad Law Firm, PLC.




                                                               - 11 -
